     Case 9:18-cr-00043-MAC-ZJH Document 95 Filed 06/26/19 Page 1 of 3 PageID #: 547



                  UNITED STATES DISTRICT COURT - EASTERN DISTRICT OF TEXAS
DATE: June 26, 2019                                            CASE NUMBER: 9:18CR43-1
LOCATION: Lufkin Division                                             USA   Lauren Gaston             AUSA
DEPUTY CLERK: Julia Colyer                                                  Michelle Englade          AUSA
RPTR/ECRO: Ruth Weese
INTERPRETER: None                                                          WINFRED EARL WARE, JR.
BEGIN: 9:13 a.m.                                                                  Defendants
ADJOURN: 7:00 p.m.                                                               Greg Gladden
                                                                                   Attorneys

TOTAL MINUTES: 8 HOURS 25 MINUTES

                                                 JURY TRIAL DAY 7

       This day comes the parties by their attorneys and the following proceedings are held before the Honorable
Marcia Crone in Tyler, Texas:

 Jury trial held     Rule invoked.
Defendant            enter a plea       proceed to trial               continuance granted by the Court.
Evidence presented:     Government      defendant
 Trial ends.                  Defendant remanded into the custody of the US Marshals.

Additional Proceedings:

9:13 am        Court is called. AUSA Lauren Gaston and Michelle Englade are present on behalf of the Government.
               Counsel Greg Gladden is present on behalf of the defendant. The defendant is present. The Court
               addresses issues outside the presence of the jury.

9:37 am        Counsel Gladden questions the defendant after he is sworn regarding defendant’s exhibit 41 (not
               admitted).

9:49 am        The jury is brought into the courtroom. AUSA Englade continues direct examination of the witness Derek
               Harrison.

10:36 am       Counsel Gladden reserves the right to recall the witness.

10:57 am       The Government calls witness Special Agent Mark Sedwick. He is sworn and AUSA Englade begins direct
               examination.

11:05 am       Government’s exhibit 57 is admitted.

11:32 am       Counsel Gladden begins cross examination of the witness.

11:52 am       AUSA Englade begins redirect examination.

11:59 am       The witness is excused. The Government calls witness Scott Morris. He is sworn and AUSA Gaston begins
               direct examination.


                                                                        Additional proceedings on next page.
     Case 9:18-cr-00043-MAC-ZJH Document 95 Filed 06/26/19 Page 2 of 3 PageID #: 548




9:18CR43 USA v. WINFRED EARL WARE, JR.                                                                          Page 2


12:14 pm     The Court admits Government’s exhibits 55A, 55B, and 55C.

12:21 pm     Government’s exhibit 53 is admitted.

12:26 pm     Government’s exhibit 54 is admitted.

12:56 pm     Court dismisses the jury for lunch. Court proceedings continue outside the presence of the jury.

1:05 pm      Court takes a recess. (1 hour 22 minutes)

2:27 pm      Court is in session. The Court reviews documents submitted by Counsel Gladden outside the jury’s
             presence.

2:37 pm      The jury returns to the courtroom. Counsel Gladden resumes cross examination of the witness.

3:00 pm      AUSA Gaston begins redirect examination the witness.

3:29 pm      Counsel Gladden begins recross examination.

3:37 pm      AUSA Gaston redirect examines the witness.

3:38 pm      Counsel Gladden recross examines the witness again.

3:40 pm      The witness is excused. The jury exits the room and Court continues proceedings outside the presence
             of the jury.

3:44 pm      Counsel Rey Morin addresses the Court regarding witness Trevarious Ingram.

3:48 pm      Counsel Joel Vasquez addresses the Court regarding witness Richard Royce Lyles.

3:55 pm      Counsel Gladden calls witness Trevarious Ingram. He is sworn. Counsel Morin answers on the witness’
             behalf. The witness invokes his 5th amendment rights. The witness is excused.

3:56 pm      Counsel Gladden requests that the Government give witness Trevarious Morin immunity. The
             Government replies.

4:01 pm      Counsel Gladden calls witness Richard Royce Lyles. He is sworn. Counsel Vasquez answers on the
             wintess’ behalf. The witness evokes his 5th amendment rights. The witness is excused. Counsel Gladden
             requests the Government grants the witness immunity. Immunity is not granted for either witness.
             Counsel Morin and Counsel Vasquez requests copies of the witness’ writs. The Court allows the
             applications for both writs to be unsealed solely for the purpose of providing a copy to each defendant.
             The Parties review the copies and determine no redactions are necessary.



                                                                      Additional proceedings on next page.
     Case 9:18-cr-00043-MAC-ZJH Document 95 Filed 06/26/19 Page 3 of 3 PageID #: 549




9:18CR43 USA v. WINFRED EARL WARE, JR.                                                                        Page 3


4:10 pm      Counsel Morin and Counsel Vasquez are excused.

4:32 pm      Counsel Gladden addresses the Court.

4:36 pm      The jury returns to the courtroom. The Government calls witness Jessica Williams. She is sworn, and
             AUSA Gaston begins direct examination of the witness.

4:39 pm      The witness identifies the defendant. AUSA Gaston continues direct examination of the witness.

5:09 pm      Counsel Gladden begins cross examination of the witness.

5:47 pm      AUSA Gaston redirect examines the witness.

6:03 pm      Counsel Gladden begins recross examination of the witness. Counsel Gladden moves to admit
             defendant’s exhibit 46. The Court does not admit it.

6:08 pm      The Court excuses the witness. The Government reserves the right to recall the witness.

6:09 pm      The jury is dismissed for the day. Court proceedings continue outside the jury’s presence. The Court
             makes rulings regarding the admissibility of exhibits submitted to the Court by Counsel Gladden today.
             The parties discuss each exhibit individually.

7:00 pm      Court adjourns.
